PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/885,482
Filing Date: 31 Jan 2018
Appellant(s): Park et al.



__________________
Charley F. Brown (Reg. No. 52,658) 
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 01/03/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg et al. (US 2016/0198202) filed on Dec. 10, 2013, hereinafter Brandenburg, in view of Ma et al. (US Pub. 2012/0331293) filed on Jun. 22, 2012 and Gordon (US 10,142,386) filed on Aug. 22, 2017. 
Claims 15-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg in view of Ma et al. and Watson et al. (US Pub. 2015/0074818), hereinafter Watson, filed on Sep. 10, 2013.
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg in view of Ma et al., Watson, and Gordon.

(2) Response to Argument
On page 9, paragraph 1, of Argument B in the Appeal Brief, Appellant asserts that “the Office Action is not considering the claims as whole”.
In response to appellant’s argument that the Office Action is not considering the claims as whole, examiner refers to MPEP 2141.02 (section I. THE CLAIMED INVENTION AS A WHOLE MUST BE CONSIDERED) which states that “[in] determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983)”.
On page 8, paragraph 3, of Argument B in the Appeal Brief, Appellant asserts that the “combination of references does not teach or suggest "receiving, from a user device, a request for a manifest associated with a content item, wherein the content item is associated with a partition of a plurality of partitions, wherein each partition of the plurality of partitions corresponds to a corresponding time of encryption key rotation””.  Specifically, on page 9, paragraph 2, Appellant asserts that “Van Brandenburg merely teaches a first content segment encrypted with a first key and a second content segment encrypted with a second key. Id. at ¶18” and that “such teaching is not equivalent to, "receiving, from a user device, a request for a manifest associated with a content item, wherein the content item is associated with a partition of a plurality of partitions””.  In addition, on page 10 paragraph 4 and page 11 paragraph 1, Appellant asserts that “issuance of a new key being triggered merely by the passage of time in Ma does not correspond to a partition and does not teach a "plurality of partitions is associated with a corresponding time of encryption key rotation””.
	The Office Action notes that Van Brandenburg teaches receiving a manifest request comprising content segment information, see page 9-10 as mailed 12/22/2020.  Van Brandenburg was combined with Ma to show additional features of associated with a content segment.  As combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving step.  As Van Brandenburg in view of Ma describes all the features required of the claimed receiving step, they teach the method step for the purposes of claim 1.
	On page 9, paragraph 2, of Argument B in the Appeal Brief, Appellant asserts that “segment identifiers are not analogous to partitions”.  According to paragraph 2 of the Specification, the definition of partition is “a partition can be a logical grouping of content items, or a logical grouping of portions of a content item. Content items can be grouped by, for example, according to a class of content, a genre or category of content, or according to other attributes”.
	  Examiner notes that segments identifiers are not the same as segments.  Van Brandenburg teaches content segments corresponding to “partitions” in the claimed limitation in question.  Van Brandenburg defines segment as “for example, adaptive streaming techniques such as HTTP adaptive streaming (HAS) and Scalable Video Coding (SVC) and spatially segmented video techniques (e.g. tiled video) use segmentation on the basis of time, quality and space respectively. A segment may also be referred to as a chunk” in paragraph 2, and “a segment file or segment stream hereafter will be referred to as a segment. Further, a video or audio title, TV program, a live streaming event or more in general, a content item rendered by a segmentation scheme may be referred to as segmented content item” in paragraph 5.
	On page 9, paragraph 3, of Argument B in the Appeal Brief, Appellant asserts that “nowhere in Van Brandenburg is there any mention of any type of "partitions" as claimed”.  Also, on page 10, paragraph 1, of Argument B in the Appeal Brief, Appellant asserts that “the first and second segments of Van Brandenburg do not correspond "partitions," as claimed”.
	Examiner notes that segments in Van Brandenburg corresponds to partitions in claims, see page 9-10 as mailed 12/22/2020.  In addition, see above for definitions for partition in Specification and definition of segments in Van Brandenburg.
	On page 10, paragraph 2, of Argument B in the Appeal Brief, Appellant asserts that “the Office Action is engaging in improper piecemeal examination by not considering the claims as a whole”.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	On page 10, paragraph 2 and 4, of Argument B in the Appeal Brief, Appellant asserts that “the application of a new encryption key is based on a running wall clock time as measured from the initiating of the live stream or an identifier associated with a particular segment of content and is not based on "partitions" as presently claimed”.  Also, on page 11, paragraph 1, of Argument B in the Appeal Brief, Appellant asserts that “the issuance of a new key being triggered merely by the passage of time that does not does not correspond to a partition”.
	Examiner notes that in paragraph 8, line 1-18 of Ma, it is described that the key is applied based on segment of the prepared content.  Furthermore, examiner notes that segments in Ma corresponds to partitions in claims, see page 9-10 as mailed 12/22/2020.  On paragraph 5, Ma defines segment as “for segment-based formats (e.g., segmented 3GP, fragmented MP4, segmented MPEG-TS, etc.), each segment is independently playable, and therefore needs to be independently encrypted and decryptable. Segments are typically of a fixed duration and, in the case of video content, begin with a key-frame and contain no inter-segment references”.  In addition, see above for definitions for partition in Specification.
	On page 11, paragraph 2, of Argument B in the Appeal Brief, Appellant asserts that “the Office Action fails to present references which teach or suggest every limitation of the claim” and that “the Office Action fails to establish a prima facie case of obviousness based on the combination of Van Brandenburg and Ma”.
	In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandenburg to incorporate the teachings of Ma et al. to provide content encryption key rotation for segment of the content. Doing so would decrease the probability that the encryption key is compromised for live streaming content with long or indefinite durations, as recognized by Ma et al. in paragraph 2, line 1-9 and para 8, line 1-18.
	In summary, the examiner respectfully submits that Appellant’s arguments should be found unpersuasive either because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; or because Van Brandenburg was combined with Ma to show additional features of associated with a content segment and, as combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving step.

On page 11, paragraph 4, of Argument C in the Appeal Brief, Appellant asserts that “the Office Action again engages in piecemeal examination”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 12, paragraph 2, of Argument C in the Appeal Brief, Appellant asserts that “taking the mechanisms in turn, prepending a header to the encrypted content which contains a flag that describes the expiration of the previous content encryption key and the content encryption key identifier of the new content encryption key to be applied does not remotely involve information about a cache or caching; and updating a manifest file does not involve a cache or caching”.  According to para 40 of Specification, the definition of cache control data is “the valid instance of the manifest can include cache control data matching or otherwise corresponding to the corresponding time of encryption key rotation for the content item. The cache control data can be included in a header of the manifest”.
Examiner notes that “cache or caching is not the same as “cache control data” recited in the claim.  Van Brandenburg teaches header of manifest corresponding to cache control data as claimed.  The definition of header of manifest is described in paragraph 33 of Van Brandenburg as “in one embodiment, the packager 104 notifies the client 110 of the key change by prepending a header to the encrypted content which contains a flag that describes the expiration of the previous content encryption key and the content encryption key identifier of the new content encryption key to be applied … In another embodiment, the packager 104 notifies the client 110 of the key change by updating a manifest file that describes the encrypted content with a flag that describes the expiration of the previous content encryption key and the content encryption key identifier of the new content encryption key to be applied”.
On page 12, paragraph 3, of Argument C in the Appeal Brief, Appellant asserts that “the Office Action fails to present a combination of references which teach or suggest every limitation of the claim. Accordingly, the Office Action fails to establish a prima facie case of obviousness based on the combination of Van Brandenburg and Ma”.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandenburg to incorporate the teachings of Ma et al. to provide a header describing content encryption key rotation. Doing so would decrease the probability that the encryption key is compromised for live streaming content with long or indefinite durations, as recognized by Ma et al. in paragraph 2, line 1-9 and para 33, line 5-19.
On page 11, paragraph 3 and 4, of Argument C in the Appeal Brief, Appellant asserts that the “the combination of references does not teach or suggest "receiving the valid instance of the manifest, wherein the valid instance of the manifest comprises digital rights management data associated with a first encryption key and cache control data based on the corresponding time of encryption key rotation”” and that “the Office Action alleges Van Brandenburg teaches "receiving the valid of the manifest, wherein the valid instance of the manifest comprises digital rights management data associated with a first encryption key" while Ma allegedly teaches "cache control data based on the corresponding time of encryption key rotation"”.
	The Office Action notes that Van Brandenburg teaches receiving the valid instance of the manifest comprising DRM data, see page 11-12 as mailed 12/22/2020.  Van Brandenburg was combined with Ma to show additional features of valid instance of a manifest.  As combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving step.  As Van Brandenburg in view of Ma describes all the features required of the claimed receiving step, they teach the method step for the purposes of claim 1.
In summary, the examiner respectfully submits that Appellant’s arguments should be found unpersuasive either because it must be recognized that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; or because Van Brandenburg was combined with Ma to show additional features of valid instance of a manifest and, as combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving step.

On page 13, paragraph 3, of Argument D in the Appeal Brief, Appellant asserts that “Watson provides a temporary license so that the content can be played immediately (e.g., not stored in a buffer) while a full-length license is obtained for the remaining portion of the content”.  According to paragraph 43 of Specification, the definition of buffer is “the user device can be configured to maintain, e.g., in a buffer, a duration of content segments exceeding an estimated amount of time to request and/or receive the generated manifest, e.g., five seconds of content segments, ten seconds of content segments, etc.”.
Examiner notes that Watson teaches buffering of encrypted media content prior to being decoded, see page 29-30 as mailed 12/22/2020.  In paragraph 43 of Watson, the definition of buffer is “the storage 330 stores buffered media content 335 and any persisted fast-expiring licenses 337…. Content downloaded from the streaming media service may be stored in storage 330 as buffered media content 335 prior to being decoded and played back by streaming media client 321”.
On page 13, paragraph 4, of Argument D in the Appeal Brief, Appellant asserts that “the Office Action fails to present references which teach or suggest every limitation of the claim. Accordingly, the Office Action fails to establish a prima facie case of obviousness based on the combination of Van Brandenburg and Ma”.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandenburg and Ma et al. to incorporate the teachings of Watson to provide buffering of a portion of content to give enough time to receive a decryption key associated with further streamed content. Doing so would allow for the secure distribution of cryptographic key and mitigate negative impacts on user experience, as recognized by Watson in para 6, line 1-10 and para 51, line 6-21.
On page 12, paragraph 4, of Argument D in the Appeal Brief, Appellant asserts that the “the combination of references does not teach or suggest "causing the user device to buffer a duration of the content item encrypted by the first encryption key exceeding an estimated amount of time for the user device to receive a decryption key corresponding to a second encryption key””.  Specifically, on page 13, paragraph 3, Appellant asserts that Watson does not teach this limitation.
	The Office Action notes that Van Brandenburg and Ma do not teach the limitation in question, see page 29-30 as mailed 12/22/2020.  While Van Brandenburg and Ma describes features of media content associated with a manifest, Van Brandenburg and Ma were combined with Watson to show additional features of buffering media content associated with performing decryption.  As combined, Van Brandenburg in view of Ma and Watson describe all the features required of the claimed causing step.  As Van Brandenburg in view of Ma and Watson describe all the features required of the claimed causing step, they teach the method step for the purposes of claim 15.
In summary, the examiner respectfully submits that Appellant’s arguments should be found unpersuasive either because it must be recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art; or because Van Brandenburg and Ma were combined with Watson to show additional features of buffering media content associated with performing decryption and, as combined, Van Brandenburg in view of Ma and Watson describe all the features required of the claimed causing step.

On page 14, paragraph 1, of Argument E in the Appeal Brief, Appellant asserts that “the Office Action does not consider the claims as a whole and is engaging in improper piecemeal examination”.
In response to appellant’s argument that the Office Action is not considering the claims as whole, examiner refers to MPEP 2141.02 (section I. THE CLAIMED INVENTION AS A WHOLE MUST BE CONSIDERED) which states that “[in] determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983)”.  In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 14, paragraph 4, of Argument E in the Appeal Brief, Appellant asserts that “this form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result” and that “the claim limitations are being improperly used as a blueprint for hindsight reconstruction of the claim”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 14, paragraph 5, of Argument E in the Appeal Brief, Appellant asserts that “the Office Action fails to establish a prima facie case of obviousness with respect to, at least, the limitations of claim 1 discussed above”.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandenburg to incorporate the teachings of Ma et al. to provide content encryption key rotation for segment of the content. Doing so would decrease the probability that the encryption key is compromised for live streaming content with long or indefinite durations, as recognized by Ma et al. in paragraph 2, line 1-9 and para 8, line 1-18.
In summary, the examiner respectfully submits that Appellant’s arguments should be found unpersuasive either because it must be recognized that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; or obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.

On page 16, paragraph 2, of Argument F in the Appeal Brief, Appellant asserts that “the Office Action is creating a problem in the primary reference, Van Brandenburg, in order to solve the problem by incorporating the secondary reference, Ma, which did not exist in the primary reference”, “Van Brandenburg has no need for the alleged key rotation of Ma "to provide an up-to-date manifest file in response to a manifest request" as asserted by the Office Action because Van Brandenburg teaches providing multiple encryption keys associated with content segments”, and “the Office Action provides no support as to why a person skilled in the art would be motivated to combine the Van Brandenburg with Ma as suggested. Accordingly, the motivation relied upon by the Office Action is not rationally supported. 
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Office Action did not “simply concludes that combining Van Brandenburg and Ma would have been obvious to "provide content encryption key rotation for a segment of the content”” as stated on page 16, paragraph 1, of Argument F in the Appeal Brief and the Office Action in fact also stated that the combination of Van Brandenburg and Ma would decrease the probability that the encryption key is compromised for live streaming content with long or indefinite durations, as recognized by Ma et al. which can be found in paragraph 2, line 1-9 and para 8, line 1-18 (see page 8-10 as mailed 12/22/2020).
In addition, on page 16, paragraph 3, of Argument F in the Appeal Brief, Appellant asserts that “the Office Action has failed to properly reject each of the limitations recited in at least claim 1 and the teachings of the references are not sufficient to render the claims prima facie obvious”.
	The Office Action notes that Van Brandenburg teaches receiving a manifest request comprising content segment information and receiving the valid instance of the manifest comprising DRM data, see page 9-12 as mailed 12/22/2020.  Van Brandenburg was combined with Ma to show additional features of associated with a content segment and valid instance of a manifest.  As combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving steps.  As Van Brandenburg in view of Ma describes all the features required of the claimed receiving steps, they teach the method steps for the purposes of claim 1.
In summary, the examiner respectfully submits that Appellant’s arguments should be found unpersuasive either because it must be recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art; or because Brandenburg was combined with Ma to show additional features of associated with a content segment and valid instance of a manifest and, as combined, Van Brandenburg in view of Ma describes all the features required of the claimed receiving steps in claim 1.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NHAN HUU NGUYEN/Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
/OLEG KORSAK/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.